 


114 HR 1454 IH: Modernized Law Enforcement Officers Protection Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1454 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Ms. Speier (for herself, Ms. Bass, Mr. Blumenauer, Ms. Brown of Florida, Mr. Cartwright, Mr. Cicilline, Ms. Clarke of New York, Mr. Farr, Ms. Frankel of Florida, Mr. Grijalva, Mr. Honda, Mr. Israel, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. Rangel, Mr. Takano, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To modify the definition of armor piercing ammunition to better capture its capabilities. 
 

1.Short titleThis Act may be cited as the Modernized Law Enforcement Officers Protection Act of 2015. 2.Armor piercing ammunition (a)Expansion of definitionSection 921(a)(17)(B) of title 18, United States Code, is amended— 
(1)in clause (I), by striking or at the end; (2)in clause (ii), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (iii)a projectile that— 
(I)may be used in a handgun; and (II)the Attorney General determines, under section 926(d), to be capable of penetrating body armor.. 
(b)Determination of capability of projectiles To penetrate body armor 
(1)In generalSection 926 of such title is amended by adding at the end the following:  (d) (1)The Attorney General, in consultation with Director of Operational Test and Evaluation of the Department of Defense, shall promulgate standards for the uniform testing of projectiles against the Body Armor Exemplar. 
(2)The standards promulgated under paragraph (1) shall take into account, among other factors, variations in performance that are related to the type of handgun used, the length of the barrel of the handgun, the amount and kind of powder used to propel the projectile, and the design of the projectile. (3)In paragraph (1), the term Body Armor Exemplar means body armor that the Attorney General determines meets minimum standards for the protection of law enforcement officers.. 
(2)Timing of promulgation of standardsThe Attorney General shall promulgate the standards required by section 926(d) of title 18, United States Code, within 1 year after the date of the enactment of this section. (3)Assessment and modification of standardsThe Attorney General shall assess the standards every 3 years, or more frequently if the Attorney General finds that technological advances warrant doing so, and shall modify the standards as appropriate. 
 
